DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 07/22/2022, claims 1 has been amended, and claim 8 has been cancelled. Currently, claims 1-7 and 9-10 are pending.

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a mouse input device.
Independent claim 1 distinctly features: 	
	“a fixing unit, which includes a fixing base, a first bracket connected to the fixing base, and a second bracket connected to the first bracket, wherein the fixing unit further includes a pressing seat connected to the second bracket, a convex body disposed on the pressing seat, and a spring body connected to the pressing seat, and wherein the convex body is used to press against a switch, and when the spring body applies an elastic force on the pressing seat, the convex body is separated from the switch; a wheel unit, which includes a wheel disposed on the first bracket, and a ratchet tooth surface disposed on one side of the wheel, the wheel rotating relative to the first bracket: and a mobile unit translating relative to the wheel unit in the axial direction of the wheel, which includes a moving body disposed on the second bracket, and an elastic supportive body disposed on the moving body, wherein the mobile unit moving between a first position and a second position, when the mobile unit moving tc the first position, the elastic supportive body touching the ratchet tooth surface: when the mobile unit moving to the second position, the elastic supportive body being separated from the ratchet tooth surface”
The closest prior arts Blandin et al. (US 20110227828 A1) teaches mouse device configuration as shown in paragraphs 28-33 and figures 3B and 4, and Li et al. (US 20180275776 A1) teaches a mouse input device as shown in paragraph 26 and figure 2.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a mouse device structure configuration as outlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626